In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00235-CR

FRANCISCO NOEL MARTINEZ,                    §   On Appeal from County Criminal
Appellant                                       Court No. 5
                                            §
                                                of Tarrant County (1544967)
                                            §
V.                                              March 28, 2019
                                            §
                                                Opinion by Justice Bassel
                                            §
THE STATE OF TEXAS                              (nfp)

                                       JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to reflect that

punishment was assessed by the trial court.     It is ordered that the judgment of the

trial court is affirmed as modified.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By __/s/ Dabney Bassel__________________
                                           Justice Dabney Bassel